IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0969
                               Filed May 1, 2019


IN RE THE MARRIAGE OF SHELLY VERDOORN
AND TROY VERDOORN

Upon the Petition of
SHELLY VERDOORN,
      Petitioner-Appellant,

And Concerning
TROY VERDOORN,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Duane E.

Hoffmeyer, Judge.



      Petitioner appeals the property division in the parties’ dissolution decree.

AFFIRMED AS MODIFIED.




      John S. Moeller of John S. Moeller, PC, Sioux City, for appellant.

      Brien Patrick O'Brien of O'Brien Law Office, Sioux City, for appellee.




      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                         2


BOWER, Judge.

       Shelly Verdoorn appeals the property division in the parties’ dissolution

decree. We determine the amount of $93,200.00, representing her interest in a

home she owned prior to the marriage, should be set aside to Shelly as her

premarital property. We modify the decree to decrease the property settlement

payable from Shelly to Troy Verdoorn.        We affirm the dissolution decree as

modified.

       I.     Background Facts & Proceedings

       Shelly purchased a home on Glenn Avenue in Sioux City in 1994. She has

been residing there ever since. In 2007, Shelly inherited a one-half interest in a

home on 25th Street and some money. The house was appraised for $30,000.00.

In 2009, she paid the other one-half owner $15,000.00 with the money she

inherited to become the sole owner of the 25th Street house. Shelly rented out the

home and kept the proceeds in a separate bank account.

       Troy moved into Shelly’s home on Glenn Avenue in February 2008. They

were married on November 7, 2009. According to Shelly, Troy did very little work

improving the Glenn Avenue or 25th Street houses. She stated she paid for all of

the materials and paid Troy for some of his labor. Troy stated he did quite a bit of

work on both houses, paying for most of the materials and providing free labor.

The parties agreed Troy put up a shed and fencing for a dog-breeding business in

the backyard of the Glenn Avenue home. Shelly sold the 25th Street house in

2016 for $75,000.00 and kept the money in a separate account. She stated she

spent about $41,000.00 of that amount on household expenses.
                                          3


       The parties separated in July 2017, and Shelly filed a petition for dissolution

of marriage on July 23, 2017. At the time of the dissolution trial on March 21, 2018,

Shelly was fifty-three years old and Troy was fifty-four. Shelly was employed as a

utility clerk and earned about $42,000.00 per year. Troy had seasonal employment

with Custom Cut Gutters, where he earned $18.00 per hour, plus he earned about

$20,000.00 to $30,000.00 each year from his handyman and dog-breeding

businesses. The parties stipulated the value of the Glenn Avenue home was

$148,000.00 and the premarital value was $93,200.00.

       In the dissolution decree, filed on May 30, 2018, the district court set aside

to Shelly the bank account holding the remaining sale proceeds from the 25th

Street house. The court found all other assets were marital assets. The court

awarded Shelly net assets worth $143,081.50 and Troy net assets worth

$25,800.00.    The court ordered Shelly to pay Troy a property settlement of

$58,640.75, resulting in each party receiving $84,440.75. No alimony or attorney

fees were awarded. Shelly appeals the property division in the dissolution decree.

       II.    Standard of Review

       Our review in dissolution cases is de novo. Iowa R. App. P. 6.907; In re

Marriage of Fennelly, 737 N.W.2d 97, 100 (Iowa 2007). “[W]e examine the entire

record and decide anew the issues properly presented.”            In re Marriage of

Rhinehart, 704 N.W.2d 677, 680 (Iowa 2005). We give weight to the factual

findings of the district court but are not bound by them. In re Marriage of Geil, 509

N.W.2d 738, 740 (Iowa 1993).
                                           4


       III.    Property Division

       Shelly claims the property division was not equitable. She states the district

court should have set aside to her the premarital value of the Glenn Avenue home.

She points out she owned the home for fifteen years, from 1994 to 2009, before

the parties were married. During this time she paid the mortgage and performed

upkeep on the home, so at the time of the marriage the home was worth

$93,200.00. She also points out the parties were only married for about eight and

one-half years, from November 2009 until May 2018. The parties agreed the home

was worth $148,000.00 at the time of the dissolution.

       Under Iowa Code section 598.21(1) (2017), all property, except inherited

property or gifts received by one party should be equitably divided between the

parties. See Fennelly, 737 N.W.2d at 102. Factors the court considers include

“the length of the marriage, contributions of each party to the marriage, the age

and health of the parties, each party’s earning capacity,” property brought to the

marriage, and any other factor the court may determine to be relevant to any given

case. Id. “Although an equal division is not required, it is generally recognized

that equality is often most equitable.” Id. (citation omitted).

       Premarital property “is part of the divisible estate, just as is property

acquired during the marriage.” In re Marriage of Sullins, 715 N.W.2d 242, 247

(Iowa 2006).    “The trial court may place different degrees of weight on the

premarital status of property, but it may not separate the asset from the divisible

estate and automatically award it to the spouse that owned the property prior to

the marriage.” Id. In considering premarital property, we may look to the length of

the marriage. “We have stated that the claim of a party to the premarital property
                                            5

owned by the other spouse in a short-term marriage is ‘minimal at best.’” In re

Marriage of Hansen, 886 N.W.2d 868, 872 (Iowa Ct. App. 2016) (citation omitted).

“At the same time, appreciation in the value of assets during the marriage is a

marital asset.” Id.

       The district court determined the amount of about $41,000.00 Shelly spent

for household expenses from the proceeds from the sale of the 25th Street house

would not be set aside to her as a premarital asset. However, the court set aside

to Shelly as a premarital asset the remainder of the proceeds from the sale of her

house on 25th Street. Although the parties had stipulated to a premarital value for

the Glenn Avenue home, and Shelly requested credit for her interest in the home

before the marriage, the court did not address her premarital interest in the Glenn

Avenue home. Without a discussion of its reasoning, the court awarded the home

to Shelly but included the value in its division of marital assets.

       We find the marriage in this case was relatively short in nature. See In re

Marriage of Shanks, 805 N.W.2d 175, 180 (Iowa Ct. App. 2011) (finding marriage

of eight years was “short term”). As noted, in short-term marriages, the claim of a

spouse to the premarital property of the other spouse is “minimal at best.” Hansen,

886 N.W.2d at 872. It was due to Shelly’s sole efforts the Glenn Avenue home

was worth $93,200.00 at the time of the marriage. We determine the amount of

$93,200.00 should be set aside to Shelly as her premarital property.1




1
   Troy’s work contributed to the increase in value of the home from $93,200 in 2009 to
$148,000 at the time of the dissolution hearing in 2018. We conclude he is properly
entitled to share in the increase in the value of the home during the marriage. See Hansen,
886 N.W.2d at 873 (noting the “appreciation in the value of assets during the marriage is
a marital asset”).
                                         6


       Shelly was awarded assets worth $173,400.00. We determine $93,200.00

of this amount should be set aside as a premarital asset, leaving her with

$80,200.00 in marital assets. She was ordered to pay debts of $30,318.50, so her

total net marital property is $49,881.50.    Troy was awarded total net marital

property of $25,800.00. Under our calculations, Shelly should pay Troy a property

settlement of $12,040.75. Taking the property settlement into consideration, each

party receives $37,840.75 in net marital assets.

       We modify the dissolution decree to decrease the property settlement

payable from Shelly to Troy from $58,640.75 to $12,040.75. In all other respects,

we affirm the parties’ dissolution decree.

       AFFIRMED AS MODIFIED.